Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Referring to Applicant’s argument alleging Voris fails to disclose the newly amended limitation of “sending, to the device, a version of the first content segment for playback, wherein the version of the first content segment is selected based on at least on the indication of the one or more characteristics of the first content segment sent with the second content segment”, the Examiner respectfully disagrees. The Examiner has included a citation and explanation as to how Voris discloses this newly added limitation in the amended rejection below.
The Official Notice presented as to the use of tables to store data in claim 7 was not traversed and is accordingly taken as an admission of the fact noted.
Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 22 cites the limitations “…wherein determining, based on the one or more characteristics of the second content segment, one or more output characteristics of the second content segment comprises determining…”. It is indefinite as to whether this determining step is meant to be a new determining step or is referring to the identical determining step already present in antecedent claim 8. It is also similarly indefinite as to whether the limitation of “one or more output characteristics” is meant to be a new determining step or is referring to the identical limitation present is antecedent claim 8. Clarification is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voris et al (hereinafter Voris) US 20150350277.

Referring to claim 1, Voris discloses a method comprising:
see Paragraphs 0021-0026 for disclosing the determination of a bit-rate/characteristic of content segments associated with a content asset);
inserting, into a portion of a second content segment associated with the content asset, an indication of the one or more characteristics of the first content segment (see Paragraph 0026 and 0031-0034 for disclosing the insertion of a manifest file, containing an indication of the bit-rate for the future segments (first content segment) of the content asset, into the and earlier received content segment (second content segment) associated with the content asset; e.g., header 1a contains a manifest file indicating the bit-rate information for segments 2-4); and
sending, to a device, the second content segment comprising the indication of the one or more characteristics of the first content segment, wherein the second content segment is transmitted to the device prior to the first content segment (see Paragraphs 0031-0034 for disclosing the second content segment (e.g., segment 1 with header 1a containing the manifest file) is sent to the receiving device before the first content segment (e.g., any of segments 2, 3, 4 in the example given above))
sending, to the device, a version of the first content segment, wherein the version of the first content segment is selected based at least on the indication of the one or more characteristics of the first content segment sent with the second content segment (see Paragraphs 0020-0026 and 0030-0035 for disclosing that each segment of the video asset has multiple versions (e.g., low and high bit rate versions of the same content segment), wherein a particular version of a future segment is sent to the receiving device, wherein the version that is sent is based on an indication of at least the bit-rate information of the  future segment that is provided by the manifest file included in the second content segment).



Referring to claim 3, Voris discloses the first content segment and the second content segment are configured for linear transmission (see Figs 3A and 3B and Paragraph 0014).

Referring to claim 4, Voris discloses determining the one or more characteristics of the first content segment comprises performing a lookahead operation (see Paragraphs 0026 and 0031-0034).

Referring to claim 5, Voris discloses the one or more characteristics of the first content segment comprise an estimated bitrate required for transmission of the first content segment as seen in the rejection of claim 1.

Referring to claim 6, Voris discloses the second content segment is configured for playback prior to the first content segment as seen in the rejection of claim 1.

Claim 8 is rejected on the same grounds as claim 1, further noting the citations in claim 1 used to address the method steps from the point of view of a server end of the method also disclose the receiver end of the method as stated in claim 8, and further noting the roles of the first and second content segments in claim 8 are reversed from their roles in claim 1.

Claim 9 is rejected on the same grounds as claim 2, further noting the roles of the first and second content segments in claim 8 are reversed from their roles in claim 2.



Referring to claim 11, Voris discloses selecting, based on the one or more characteristics of the second content segment, a version of the second content segment for playback (see Paragraph 0034).

Claim 12 is rejected on the same grounds as claim 4.

Claim 13 is rejected on the same grounds as claim 5.

Claim 14 is rejected on the same grounds as claim 6.

Claim 15 is rejected on the same grounds as claim 1, further noting Voris discloses a processor and a memory (see Paragraphs 0040-0041).

Claim 16 is rejected on the same grounds as claim 2.

Claim 17 is rejected on the same grounds as claim 3.

Claim 18 is rejected on the same grounds as claim 4.

Claim 19 is rejected on the same grounds as claim 5.

Claim 20 is rejected on the same grounds as claim 6.

see Paragraphs 0020-0025 for disclosing each version of the first content segment is associated with a different quality level in that of varying bit-rates, wherein the version of the first content segment is selected based on said bitrate information for each respective version of the first content segment and current network conditions (e.g., available bandwidth, transmission delay)).

Referring to claim 22, Voris discloses determining, based on the one or more characteristics of the second content segment, one or more output characteristics of the second content segment comprises determining, based on the estimated bitrate required for transmission of the second content segment, a required bitrate for transmission associated with each of a plurality of versions of the second content segment (see Paragraphs 0020-0025 for disclosing each version of the first content segment is associated with a different quality level in that of varying bit-rates, wherein the version of the first content segment is selected based on said bitrate information for each respective version of the first content segment and current network conditions (e.g., available bandwidth, transmission delay)).

Referring to claim 23, Voris discloses the one or more output characteristics of the second content segment comprises a required bitrate for transmission associated with each of a plurality of versions of the second content segment (see Paragraphs 0020-0025 for disclosing each version of the first content segment is associated with a different quality level in that of varying bit-rates, wherein the version of the first content segment is selected based on said bitrate information for each respective version of the first content segment and current network conditions (e.g., available bandwidth, transmission delay)).

Referring to claim 25, Voris discloses selecting, based on the one or more output characteristics of the second content segment, the version of the second content segment is further based on a current network connection (see Paragraphs 0020-0025 for disclosing each version of the first content segment is associated with a different quality level in that of varying bit-rates, wherein the version of the first content segment is selected based on said bitrate information for each respective version of the first content segment and current network conditions (e.g., available bandwidth, transmission delay)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voris et al (hereinafter Voris) US 20150350277 in view of Applicant-admitted prior art (hereinafter APA).

Referring to claim 7, Voris discloses the one or more characteristics of the first content segment are stored and are is accessible by the device as seen in the rejection of claim 1.
Voris is unclear as to the data being stored in a table.
APA discloses the storing of data in a table is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Voris et al (hereinafter Voris) US 20150350277 in view of Braness et al (hereinafter Braness) US 20120173751.

Referring to claim 24, Voris discloses each of the plurality of versions of the second content segment are associated with a different bitrate.
Voris is unclear about differing resolutions.
Braness discloses the use of differing resolutions between versions while using ABS (see Paragraph 0100).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the differing resolutions Braness with the system of Voris in order to enable the selection of the most appropriate portion/segment of media for the streaming conditions experience by the playback device (see Braness, Paragraph 0100).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
01/12/2022